Citation Nr: 0922681	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by dizziness and lightheadedness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1977 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New Orleans, Louisiana.  This claim was previously remanded 
by the Board in February 2004 for further evidentiary 
development.  

The Veteran requested and was afforded a hearing before a 
Veterans Law Judge in April 2003.  The Veteran was informed 
in a letter dated April 2009 that this Judge is no longer 
with the Board.  VA received a response from the Veteran in 
April 2009 indicating that he did not wish to have a new 
hearing before a currently employed Veterans Law Judge.  


FINDINGS OF FACT

The Veteran's complaints of dizziness are not associated with 
a chronic disorder diagnosed during military service, nor has 
the symptomatology been chronic since the Veteran's 
separation from active duty.  


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested 
by dizziness and lightheadedness have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify laid out in 38 C.F.R. § 3.159(b) was 
satisfied by way of letters sent to the Veteran in April 2001 
and February 2004 that fully addressed all notice elements.  
The April 2001 letter was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) the claim is being denied, and 
as such, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in May 2005, and VA has obtained these records as 
well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a disorder manifested by dizziness.  However, 
the preponderance of the medical evidence of record 
demonstrates that the Veteran's current complaints of 
dizziness did not manifest during, or as a result of, the 
Veteran's military service.  As such, service connection is 
not warranted in this case.  

The Veteran's service medical records demonstrate that he was 
treated for complaints of dizziness during his active 
military service.  A treatment note from October 1985 
indicates that the Veteran was seen with complaints of 
dizziness and pain in the back of his neck.  He was again 
seen in June 1987 with complaints of tenderness behind his 
left ear resulting in dizzy spells.  The Veteran was again 
seen for treatment of dizziness in January 1988, and he was 
diagnosed with flu syndrome at this time.  In August 1991, 
the Veteran was seen with complaints of a sudden onset of 
dizziness.  A September 1991 treatment note indicated that 
the Veteran's dizziness was associated with conditional 
nervousness and anxiety. A separate September 1991 treatment 
note assigned a diagnosis of viral labyrinthitis.  A magnetic 
resonance image (MRI) of the brain was performed in October 
1991, which revealed no abnormalities of the brain.  An 
electrocardiogram (EKG) was also performed and interpreted to 
be normal.  A diagnosis of "subjective dizziness" that was 
not vertigo was assigned.  

The only other notation of dizziness during the Veteran's 
military service is an emergency room report dated December 
1996.  According to this report, the Veteran was driving his 
car when he suddenly had the sensation that his heart was 
beating very fast associated with some dizziness.  It was 
noted that Veteran believed he began to hyperventilate while 
driving his car and that is when his symptoms began.  The 
Veteran reported that the symptoms only lasted 15 to 20 
minutes, and the emergency room report notes that no symptoms 
were present upon treatment.  An EKG was performed and it 
revealed a normal sinus rhythm.  There is no further evidence 
of treatment for dizziness during the Veteran's military 
service, and according to the Veteran's January 1997 
retirement examination, the Veteran's systems, aside from his 
lower extremities, were found to be normal.  

The above evidence demonstrates that the Veteran did 
experience dizziness during his military service.  However, 
the evidence also suggests that no chronic disorder was 
diagnosed.  Treatment was intermittent during service, and 
the complaints of dizziness were associated with varying 
etiological onsets such as anxiety, an ear condition, and a 
viral condition.  Also, no diagnosis regarding dizziness was 
assigned upon retirement in 1997.  The lack of a chronic 
disorder during service is further supported by a VA General 
Medical Examination from July 1997.  The VA examiner noted 
that the Veteran reported a history of headaches in 1991.  
The Veteran reported that an extensive work up was performed 
at this time, which correlates to the tests performed in 1991 
for his complaints of dizziness.  The Veteran reported that 
these symptoms resolved spontaneously.  No current complaints 
of dizziness were noted during the VA examination and no 
diagnoses were assigned at this time.  

While an in-service disease or injury is a necessary factor 
for service connection, there must also be evidence of a 
current disorder and medical evidence relating that disorder 
to the in-service disease or injury.  Hickson v. West, 
12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  
As discussed below, there is no medical evidence linking the 
Veteran's current complaints of dizziness to his intermittent 
complaints of dizziness during his military service.  

Turning to the relevant post-service evidence of record, a 
February 2001 military hospital record reflects that the 
Veteran complained of chronic dizziness for the past 10 
years.  A diagnosis of probable vertigo was assigned at this 
time.  The Veteran also indicated in an August 2001 hospital 
record that he had episodic dizziness since 1982.  The 
Veteran reported having head trauma in 1982 but not seeking 
treatment for dizziness until 1991.  

The Veteran was afforded VA examination specifically for his 
disorder manifested by dizziness in May 2005.  The examiner 
noted that the Veteran was seen during his military service 
in September 1991 for chronic dizziness.  The Veteran was 
diagnosed with viral labyrinthitis at this time.  The 
examiner noted that the Veteran was next seen for complaints 
of dizziness in December 1999 after eating certain foods.  
However, the Veteran subsequently denied dizziness in 
November 2000.  It was in September 2001 that the Veteran was 
seen for severe otitis right and vertigo.  The examiner noted 
that viral labyrinthitis normally resolves without sequelae.  
It was also noted that the Veteran had an apparent symptom 
free interval.  Finally, the examiner noted that the 
Veteran's symptoms were purely subjective, since he had 
normal radiographs and two normal electromyographs (EMGs) in 
the past.  Based on this evidence, the examiner concluded 
that it was unlikely that the Veteran's current complaints of 
dizziness were related to the problems the Veteran had during 
his military service.  

The Veteran does not have a consistent, or current, diagnosis 
associated with his complaints of dizziness.  A May 2001 
treatment note reports that the Veteran had a history of 
vertigo.  However, a July 2001 treatment note indicates that 
the Veteran was negative for vertigo, instead relating his 
complaints of dizziness to "anxiety attacks."  Finally, a 
private cardiac stress test found that the Veteran was 
negative for myocardial stress, but that he did have severe 
hypertension with mild exercise.  The record also contains a 
great deal of private and VA medical records since the May 
2005 VA examination.  However, none of these records 
demonstrate that the Veteran has sought treatment for, or 
complained of, a disorder characterized by dizziness.  
Several notes indicate that the Veteran has a history of 
dizziness or "giddiness," but no underlying diagnosis was 
suggested.  Therefore, the record does not establish that the 
Veteran has a clear current diagnosis related to his 
complaints of dizziness.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a disorder 
manifested by dizziness.  The medical evidence demonstrates 
that the Veteran has not had chronic symptomatology during or 
since his active military service.  If there is no evidence 
of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  The Veteran's post-service 
medical records show that the Veteran's symptoms have been 
intermittent, and not chronic, and do not suggest that the 
Veteran's current complaints of dizziness are related to his 
in-service complaints of dizziness.  Further, the May 2005 VA 
examiner concluded that it was unlikely that the Veteran's 
current complaints of dizziness were related to his in-
service complaints of dizziness.  Therefore, since the 
preponderance of the evidence establishes that the Veteran's 
dizziness has not been chronic since military service, 
service connection is not warranted.  

The Board recognizes that the Veteran believes that his 
current dizziness is related to his military service, and 
does not question his credibility regarding his intermittent 
bouts of dizziness over the years.  In the Veteran's February 
2001 claim, the Veteran indicated that he believed his 
current symptoms of dizziness were related to the episodes he 
suffered during his military service.  Also, the Veteran 
testified in his April 2003 hearing that he believed his 
current symptoms of dizziness were the same as those he was 
experiencing during military service.  While the Board has 
considered this testimony, it is noted that the Veteran is 
not capable of opining on matters requiring medical 
knowledge, to include rendering a diagnosis or the etiology 
of a disorder.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, and again, while the Board finds the 
Veteran's complaints regarding his symptomatology to be 
credible, the Board finds the lack of a clear diagnosis of an 
underlying disability, along with the medical evidence of 
record finding no etiological relation to the Veteran's 
military service, to be more probative.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a disorder manifested by dizziness 
must be denied.  




ORDER

Entitlement to service connection for a claimed disability 
manifested by dizziness and lightheadedness is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


